Title: To Benjamin Franklin from Pothonnier & Cie., 9 December 1780
From: Pothonnier & Cie.
To: Franklin, Benjamin


Monsieur
Paris Le 9e. Xbre. 1780
N/S Gourlade n’est pas encore party. Puisque vous avés une occasion plus prompte nous vous renvoyons trois de vos pacquets, il y en a un qui á eté Expedié et qui doit estre rendu a Monsieur Jones, M. Gourlade partira demain Sans faute. Il Compte rester Quatre Jours a Sa terre de St Vrain, Si dicy a ce tems, Il Se presentoit quelque Chose chez vous pour Lorient, vous pourries nous l’envoyer, et nous luy ferions parvenir. Dans toutes les occasions, nous vous offrons nos Services, vous priant de disposer Librement de ceux qui ont lhonneur de Se dire avec respect, Monsieur Vos tres humbles et tres obeissants Serviteurs
Pothonnier ET Comp
Mr. franklin a Passy./.
 
Addressed: A Monsieur / Monsieur franklin / a Passy
Notation: Pothonier et Co. Paris 9. Xbre. 1780.
